Filed 7/22/21 P. v. Pedroza CA2/6
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
        has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION SIX


 THE PEOPLE,                                               2d Crim. No. B308405
                                                         (Super. Ct. No. PA092366)
      Plaintiff and Respondent,                             (Los Angeles County)

 v.

 JUSTIN ANGEL PEDROZA,

      Defendant and Appellant.


             Justin Pedroza appeals from the judgment after he
pled no contest to attempted murder (Pen. Code,1 §§ 664/187,
subd. (a)) and admitted a gang allegation (§ 186.22, subd.
(b)(1)(C)).
             In February 2019, a man was shot twice. A woman
across the street saw the shooter run through a parking lot. She
noticed the shooter had a mustache, had a tattoo under his right
eye, and was wearing a black hoodie.


        1   Further unspecified statutory references are to the Penal
Code.



                                                    1
             Several witnesses described the shooter as having
tattoos on his face consisting of multiple letters. An officer, who
was familiar with Pedroza through prior contacts, suspected
Pedroza was the shooter based on the description. The officer
spoke to the woman across the street and showed her a booking
photo of Pedroza. The photo showed that Pedroza had the letters
“CL” and “OB” under each eye, and the letters “SP” under his
chin. He “zoom[ed] into” Pedroza’s chin tattoo and asked her if
she recognized it; she said “Yes.”
             The woman later participated in a six-pack
photo-lineup. Before showing the woman the lineup, the officer
told her that he believed the shooter was one of the men in the
photos. All of the photos in the lineup depicted men with the
same face tattoos, but the woman noticed that the tattoos were
“drawn on” some of the photos. The woman identified Pedroza as
the shooter in the lineup.
             Pedroza moved to suppress the photo identification,
arguing that the identification process was unduly suggestive.
The court denied the motion. The court stated that the test to
determine whether a witness identification process violated due
process rights is a two-step process. Although the court noted
that the first step, i.e., whether the identification process was
unduly suggestive, was a “close call,” it based its decision on the
second step, i.e., whether the identification was reliable. The
court found the identification was reliable because the woman
“said she had a very good visual,” the identification happened a
short time after the crime, she did not show uncertainty when
she identified Pedroza in the photo lineup, and the lineup was
accompanied by an admonition.




                                 2
             After the motion was denied, Pedroza pleaded no
contest to attempted murder and admitted the gang allegation.
The court sentenced him to 15 years in state prison (five years for
attempted murder and 10 years for the gang enhancement).
             We appointed counsel to represent Pedroza in this
appeal. After counsel’s examination of the record, counsel filed
an opening brief raising no issues. On May 19, 2021, we advised
Pedroza that he had 30 days within which to personally submit
any contentions or issues that he wished to raise on appeal. We
have not received a response.
             We have reviewed the entire record and are satisfied
that counsel has fully complied with their responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                 3
                    Michael Terrell, Judge

            Superior Court County of Los Angeles

               ______________________________


           Robert L. Hernandez, under appointment by the
Court of Appeal, for Defendant and Appellant.
           No appearance for Plaintiff and Respondent.